     Case 2:19-cv-10623-SVW-JEM Document 22 Filed 06/22/20 Page 1 of 2 Page ID #:118

 1    Christopher K. Jafari, Esq., Bar No. 219971
 2    Kiarash Kay Jafari, Esq., Bar No. 299610
      C&K LAW GROUP
 3    3525 Hyland Ave., Suite 270
 4
      Costa Mesa, CA 92626
      Telephone: (949) 852-4454
 5    Facsimile: (949) 508-1759
 6
      e-mail: chrisjafari@gmail.com
              kayjafari@gmail.com
 7    Attorneys for Defendant Bruce Huizinga
 8
                                UNITED STATES DISTRICT COURT
 9
                 CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
      TAYLOR FREEZERS OF SOUTHERN                   )   Case No.: 2:19-cv-10623 SVW (JEMx)
11    CALIFORNIA, INC., a California                )
      Corporation                                   )   [Hon. Stephen V. Wilson]
12
                                                    )
                                                        DISCOVERY MATTER
13                 Plaintiff,                       )
                                                    )
14                                                      PROTECTIVE ORDER
            v.                                      )
15                                                  )
      MARIA HUIZINGA, an individual;                )
16
      BRUCE HUIZINGA, an individual; and            )   Discovery Cutoff Date: None
17    DOES 1 through 10, inclusive                  )
                                                    )   Pretrial Conference: August 24, 2020
18
                                                    )
19                 Defendants,                      )   Jury Trial: September 1, 2020
                                                    )
20
                                                    )
21                                                  )
                                                    )
22                                                  )
23                                                  )
                                                    )
24                                                  )
25                                                  )
                                                    )
26

27

28




                                                    1
                                       PROTECTIVE ORDER
     Case 2:19-cv-10623-SVW-JEM Document 22 Filed 06/22/20 Page 2 of 2 Page ID #:119

 1           The Court has considered the Stipulation for Protective Order executed and
 2
      concurrently filed by counsel for Plaintiff Taylor Freezers of Southern California, Inc.
 3

 4
      and Defendant Bruce Huizinga. The Court approves the Stipulation for Protective Order

 5    and hereby enters said stipulation as an Order of the Court.
 6
      IT IS SO ORDERED.
 7

 8
      DATED: June 22, 2020               _______________________________________
 9                                       HON. JOHN E. MCDERMOTT
                                         United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                   2
                                        PROTECTIVE ORDER
